Citation Nr: 1824465	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-32 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left wrist ganglion cyst removal.

2.  Entitlement to service connection for a right wrist ganglion cyst removal.

3.  Entitlement to service connection for left flat foot with pain.

4.  Entitlement to service connection for sinusitis, status post septoplasty.

5.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. E. Trotter, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service with the United States Navy from July 1992 to July 2012.  The Veteran is a Gulf War Era Veteran. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in May 2017.  A transcript of the hearing is associated with the claims file.

The Board has reviewed the electronic records maintained in the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.







	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  At the May 2017 hearing, the Veteran's representative stated that the Veteran wished to withdraw the issue of entitlement to service connection for a left wrist ganglion cyst removal.

2.  At the May 2017 hearing, the Veteran's representative stated that the Veteran wished to withdraw the issue of entitlement to service connection for a right wrist ganglion cyst removal.

3.  At the May 2017 hearing, the Veteran's representative stated that the Veteran wished to withdraw the issue of entitlement to service connection for left flat foot with pain.

4.  At the May 2017 hearing, the Veteran's representative stated that the Veteran wished to withdraw the issue of entitlement to service connection for sinusitis, status post septoplasty.

5.  The evidence demonstrates that the Veteran's obstructive sleep apnea was incurred during service.













	(CONTINUED ON NEXT PAGE)
CONCLUSION OF LAW

1.  The criteria for the withdrawal of the issue of entitlement to service connection for a left wrist ganglion cyst removal have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for the withdrawal of the issue of entitlement to service connection for a right wrist ganglion cyst removal have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

3.  The criteria for the withdrawal of the issue of entitlement to service connection for left flat foot with pain have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

4.  The criteria for the withdrawal of the issue of entitlement to service connection for sinusitis, status post septoplasty have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

5.  The criteria for service connection for sleep apnea have been met.  38 U.S.C. §§ 1101, 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Dismissal of Service Connection for a Left Wrist Ganglion Cyst Removal, a Right Wrist Ganglion Cyst Removal, Left Flat Foot with Pain, and Sinusitis, Status Post Septoplasty

The Board has jurisdiction over a claim where there is a question of fact or law in any matter which under 38 U.S.C. § 511(a) is subject to a decision by the Secretary.  38 U.S.C. § 7104 (2012).  An appeal may be withdrawn by the appellant or by his or her authorized representative, in writing or on the record at a hearing, at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204 (2017).  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3) (2017).

In May 2017, the Veteran's representative stated at the hearing before the undersigned that the Veteran wished to withdraw the issues of entitlement to service connection for a left wrist ganglion cyst removal, a right wrist ganglion cyst removal, left flat foot with pain, and sinusitis, status post septoplasty.  See Hearing Transcript, dated May 2017.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.

III.  Service Connection for Sleep Apnea

Service connection is warranted where the evidence of record established that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

With all claims for service connection, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107 (2012); Gilbert, 1 Vet. App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

The Veteran claims entitlement to service connection for sleep apnea.

Service Treatment Records (STRs) are silent for sleep apnea prior to August 2005.  See STR, dated August 2001.

In August 2005, the Veteran was seen by a medical provider for snoring at night with increased tiredness during the day.  See, STRs, dated August 2005.  During this visit, the Veteran reported that his daughter stated that he snored very loudly and woke throughout the night.  The medical provider assessed the Veteran with sleep apnea and referred the Veteran to pulmonary medicine for treatment of the same.

In a subsequent service treatment record, the Veteran's medical records reported sleep apnea as a medical problem.  See STRs, dated November 2006.

In April 2012, the Veteran received a VA examination for etiology of his sleep apnea.  The examiner stated that the Veteran did not have, nor had the Veteran ever had sleep apnea.  The examiner also found that the Veteran had no findings, signs, or symptoms attributable to sleep apnea.  The examiner reported that the Veteran neither used medication nor a CPAP machine for use of treatment of sleep apnea.  However, the examiner later stated that the Veteran had a respiratory condition of sleep apnea, and acknowledged that no medical evidence was available for review as part of, or in preparation for, the VA examination.

In February 2013, the Veteran was seen by a sleep medicine specialist for obstructive sleep apnea.  The Veteran was found to have respiratory disturbance that was prominent during REM sleep.  See Private Treatment Records dated February 2013.  The Veteran was found to show marked improvement with PAP titration.  Id.

The Board finds that the evidence is at least in equipoise that the Veteran's sleep apnea was incurred in-service and was causally related thereof.

The Veteran is currently diagnosed with sleep apnea and requires treatment, including CPAP use.  See Private Treatment Records dated February 2013.  As such, the Board finds that the first Shedden element is met.

The Veteran demonstrated symptoms of, and was assessed as having, sleep apnea while in-service, including a referral to a respiratory specialist.  See STRs, dated August 2005, November 2006.  As such, the Board finds that the second Shedden element is met.

Given that the Veteran first experienced symptoms of, and was diagnosed with, sleep apnea while in service and evidence demonstrates that the Veteran has continued with the diagnosis of sleep apnea since leaving service, now requiring treatment, the Board finds that the evidence is at least in equipoise that the Veteran's current sleep apnea is causally related to his in-service apnea events and diagnosis.  See STRs, dated August 2005, November 2006; Private Treatment Records, dated February 2013.

The Board has considered the April 2012 VA examination and the contention therein that the Veteran did not have either a diagnosis of or symptoms consistent with sleep apnea.  However, this examination was not adequate in that the examiner did not review the Veteran's medical records prior to the examination.  To be adequate, the examination must consider all evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, the examination is not consistent with the evidence of record, notably both service treatment records and private treatment records.  As such, the VA examination is afforded limited probative weight.

Thus, resolving doubt in favor of the Veteran, the Board finds that his sleep apnea is causally related to service.  As such, service connection is warranted in this case.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
ORDER

The appeal seeking entitlement to service connection for a left wrist ganglion cyst removal is dismissed.

The appeal seeking entitlement to service connection for a right wrist ganglion cyst removal is dismissed.

The appeal seeking entitlement to service connection for left flat foot with pain is dismissed.

The appeal seeking entitlement to service connection for sinusitis, status post septoplasty is dismissed.

Entitlement to service connection for sleep apnea is granted.




____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


